         Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________

FELIX RAMON BAUTISTA-ROSARIO,
SARAH HAYDEE ROJAS-PENA,
FELIX RAMON BAUTISTA-ABREU,
FELIX JOSE BAUTISTA-ABREU,
FELIX AUGUSTO BAUTISTA-ABREU,
FELIX FIDEL BAUTISTA-GRULLON,
Y.B.B., a minor, S.A.B.R., a minor, and
S.B.R., a minor,
Mayreni 47
Los Cacicazgos
Santo Domingo, Dominican Republic,

                             Plaintiffs,

              v.                                  Civ. No.: 20-   (   )

STEVEN T. MNUCHIN,                                COMPLAINT
 in his official capacity as
 Secretary of the United States
 Department of the Treasury,                      ECF
1500 Pennsylvania Avenue NW
Washington, D.C. 20220

              and

THE UNITED STATES DEPARTMENT OF
THE TREASURY,
1500 Pennsylvania Avenue NW
Washington, D.C. 20220

              and

ANDREA M. GACKI
 in her official capacity as
 Director of the United States Department of
 the Treasury Office of Foreign Assets Control,
1500 Pennsylvania Avenue NW
Washington, D.C. 20220

              and

THE OFFICE OF FOREIGN ASSETS
CONTROL,
1500 Pennsylvania Avenue NW
Washington, D.C. 20220

              and
          Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 2 of 19




MICHAEL R. POMPEO,
 in his official capacity as
 Secretary of the United States
 Department of State,
2201 C. Street NW
Washington, D.C. 20520

               and

UNITED STATES DEPARTMENT OF STATE,
2201 C. Street NW
Washington, D.C. 20520

               and
CARL RISCH,
 in his official capacity as
 Assistant Secretary (Consular Affairs)
 of the United States Department of State,
2201 C. Street NW
Washington, D.C. 20520

               and

BUREAU OF CONSULAR AFFAIRS
UNITED STATES DEPARTMENT OF STATE
2201 C. Street NW
Washington, D.C. 20520,

                        Defendants.
__________________________________________


       Plaintiff, Felix Ramon Bautista-Rosario (“Bautista”/“plaintiff”), a sitting Senator in the

Dominican Republic and his family members, Sarah Haydee Rojas-Pena, Felix Ramon Bautista-

Abreu, Felix Jose Bautista-Abreu, Felix Augusto Bautista-Abreu, Felix Fidel Bautista-Grullon, Felix

Miguel Bautista Soler, Y.B.B., S.A.B.R., S.B.R., minors, (“his Family”), as and for their complaint

for a writ of mandamus, as well as for declaratory and injunctive relief, damages and fees against

defendants, Office of Foreign Assets Control (“OFAC”), which is under the direction of defendant,

Andrea M. Gacki and is a branch of the defendant, Department of the Treasury, which is under the

direction of defendant, Steven T. Mnuchin, and Carl Risch, Assistant Secretary of State for Consular


                                               -2-
             Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 3 of 19




Affairs, which is a branch of the defendant Department of State, which in under the direction of

defendant, Michael R. Pompeo, and in support of their complaint allege:

                                        Statement of the Case
        1.       This lawsuit is necessary to end the presumably unwitting participation of the United

States in a malicious campaign to damage Senator Bautista’s reputation and standing in the

community and cause him, his Family, his businesses and charitable works financial losses and

damage to their reputation and standing. Senator Bautista was, and continues to be, the victim of

false and highly prejudicial allegations and misinformation, and rumors, promulgated, upon
information and belief, by bad actors as part of an effort to undermine his reelection campaigns for

the senate and for other political advantage during his long career and otherwise damage him in

business and smear his reputation. The misinformation included false and malicious allegations of

corruption that first came to the attention of defendants, the United States Consular General in the

Dominican Republic and the Department of State, causing the wrongful revocation of the visas of

plaintiff and his Family on or about June 2, 2017.

        2.       Upon information and belief, plaintiff and his Family were privately designated as

ineligible for entry into the United States under Section 7031 of the FY 2017 Department of State,

Foreign Operations, and Related Programs Appropriations Act due to plaintiff’s wrongfully alleged

corrupt conduct.

        3.       On or about June 12, 2018 the private designation was amended to a public

designation that plaintiff and his Family were ineligible for entry into the United States under Section

7031(c)(1)(A) of the FY 2018 Department of State, Foreign Operations, and Related Programs

Appropriations Act (“the 7031 Designation”).

        4.       Also on or about June 12, 2018, the Treasury Department, OFAC, further aided and

abetted the scheme to damage the reputation and standing of Senator Bautista by adding him to the

Office of Foreign Assets (“OFAC”) Specially Designated Nationals List pursuant to Executive Order


                                                 -3-
            Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 4 of 19




13818, 12/20/17 - Global Magnitsky for purported involvement in significant corruption (“the OFAC

Designation”). Five business entities owned by Senator Bautista were also designated by OFAC:

Constructora Hadom SA, Soluciones Electricas Y Mecanicas Hadom S.R.L., Seymeh Ingenieria

SRL, Inmobiliaria Rofi SA, and Constructora Rofi SA (“the Businesses”).

       5.       By virtue of the OFAC and 7031 Designations, Senator Bautista and his Family were

barred entry into the United States and subjected to sanctions blocking financial activities and

various banking and business transactions.

       6.       Several filings, which included a multitude of supporting documents, were submitted
on behalf of plaintiff and his Family seeking the renewed issuance of certain visas. With respect to

the OFAC Designation, a petition for de-listing of plaintiff and the Businesses was submitted by

plaintiff pursuant to 31 CFR §501.807. Additionally, a request for the administrative file was

submitted seeking the substantive grounds for the OFAC Designation. The visa applications remain

under administrative review and OFAC has failed to respond to the petition and the request for the

administrative file.

       7.       It is a material element of this action that plaintiff and his Family are without any

information concerning the substance of the allegations against them and the underlying grounds and

factual bases for the 7031 Designation and the OFAC Designation due to defendants’ failure to

substantively respond to submissions, filings, correspondence and other oral and written requests for

information.

       8.       The 7031 Designation of Senator Bautista and his Family, and the OFAC Designation

of Senator Bautista and the Businesses, were, and continue to be, baseless, arbitrary and/or

capricious, without proper investigation and inquiry, outside the bounds of defendants’ legal

authority and in violation of defendants’ due process obligations to provide to plaintiffs meaningful

notice and opportunity to be heard.




                                                -4-
             Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 5 of 19



                                         Jurisdiction and Venue
        9.       This action arises under the United States Constitution and the Administrative

Procedure Act, 5 U.S.C. §701 et seq. The district court has subject matter jurisdiction over this

action pursuant to 28 U.S.C. §1331 because it arises under the laws of the United States.

        10.      This court has jurisdiction under 28 U.S.C. §1361 to issue a writ for the relief

requested.

        11.      This court has the power to grant declaratory relief pursuant to the Declaratory

Judgment Act, 28 U.S.C. §2201 et seq., and Fed. R. Civ. P. 57. This court may grant injunctive

relief pursuant to Fed. R. Civ. P. 65.
        12.      Venue is proper in the District of Columbia as this is the district in which the events

giving rise to the complaint occurred and in which defendants reside. See 28 U.S.C. §1391(b) and

(c).

                                              The Parties
        13.      Plaintiff, Senator Bautista, is currently a Senator in the Dominican Republic. He has

been a public figure and businessman for decades and has a reputation as a philanthropist,

community leader, politician and business entrepreneur.

                 a.     His work has caused him to travel often to the United States to campaign

amongst the Dominican diaspora (who are permitted to vote for president of the Dominican

Republic) as well as to pursue business interests and charitable efforts of behalf of his constituents.

                 b.     Plaintiff has received many acknowledgments and awards for his efforts.

Because he has been involved in government, his business practices have always been subject to high

ethical standards and constant public scrutiny. The accusations implicit in the 7031 and OFAC

Designations to the effect that he has acted in a corrupt or deceitful manner are inconsistent with the

reputation and standing of Senator Bautista earned through years of political, business and charitable

activity.

        14.      Sarah Haydee Rojas-Pena, plaintiff’s spouse, is presently the owner and operator of


                                                  -5-
          Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 6 of 19




Intelar Corporation, SRL, from which she provides architectural services. She is also the owner of

Sabaro, an interior design company. Ms. Rojas also owns real estate in Miami, Florida. These

business and property interests are owned independently from her husband. Nevertheless, as a result

of the 7031 Designation, her ability to conduct business and banking has been seriously

compromised. As the owner of an architect and interior design firm, she is required to attend various

international trade shows as a part of her client services to enable her to remain competitive in the

market. Further, Ms. Rojas-Pena’s banking relations are essential to her business. The 7031 and

OFAC Designations of her husband have fatally interfered with the conduct of her business, a
detriment that she does not deserve. Proper management of her Florida property, including the

payment of taxes and other charges and costs, is impossible without access to United States banking.

       15.     Felix Ramon Bautista-Abreu is a graduate of a United States university and works

in the Dominican Republic managing one of the businesses included on the OFAC Designation,

Seymeh Ingenieria, SRO, with his father.

               a.      As a result of the listing, he has been unable to conduct business.

               b.      Further, he is married to Jamie Marie Ritchey, a United States citizen by birth.

Ms. Ritchey petitioned for permanent residency for her husband on October 26, 2017. An

adjudication interview took place on January 11, 2018, at which time the adjudicator validated the

bona fides of the marriage. The interview ended, however, without an adjudication inasmuch as the

officer advised that the case would be under administrative review. The officer retained Felix

Ramon's Dominican passport. Ms. Ritchey inquired as to the time frame for a final adjudication, but

the officer provided no definite deadline.

               c.      Upon information and belief, the reason for the failure to adjudicate Felix

Ramon’s permanent residency application and for the retention of his passport is the 7031

Designation. Repeated requests for an explanation have produced no substantive response.

       16.     Felix Jose Bautista-Abreu’s B1/B2 visa was revoked on June 8, 2017. He petitioned


                                                -6-
            Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 7 of 19




for a B1/B2 visa, but due to the present issues, an appointment pending on January 31, 2018 did not

occur.

          17.   Felix Augusto Bautista-Abreu previously held an F1 student visa, with respect to his

attendance at Western Michigan University pursuant to a scholarship. On June 8, 2017, however,

he was advised that his visa had been revoked but received no details. On August 28, 2017, Felix

Augusto reapplied for an F1 visa. His interview was held on October 30, 2017, at which time he

submitted a certification with supporting documentation. He was then given a letter indicating that

his visa application “has been refused under article 221(g) of the United States Immigration and
Nationality Act (INA).” His request is subject to further administrative processing. Felix is thus

barred from returning to Michigan State University to complete his studies, on the scholarship that

he was granted. The young man is a credit to his family, the university and the public. Yet, he is

being maltreated without good cause or justification.

          18.   Felix Fidel Bautista-Grullon resides in Santo Domingo. He held a B1/B2 visa which

expired. A renewal was later denied.

          19.   YBB is 15 years old. She resides in Santo Domingo, Dominican Republic. Her visa

has expired and her application for renewal of her B1/B2 visa was denied.

          20.   SABR is 9 years old. She is no longer able to participate in international events

hosted in the United States by her bi-lingual school because of the inability to travel to the United

States.

          21.   SBR is 4 years old. An application for a B1/B2 visa was submitted and interview

dates were scheduled, but due to the issues confronting the family, the interviews did not occur.

          22.   OFAC is a federal administrative agency of the United States Department of the

Treasury and is located at 1500 Pennsylvania Ave., NW, Freedman’s Bank Building, Washington,

D.C. The United States Department of the Treasury is responsible for maintaining the financial and

economic security of the United States. The U.S. Department of the Treasury is also responsible for


                                                -7-
          Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 8 of 19




overseeing OFAC. OFAC is responsible for administering U.S. economic sanctions programs,

including the administration of the Specially Designated Nationals List pursuant to Executive Order

13818, 12/20/17 - Global Magnitsky to which plaintiff was designated.

       23.     Defendant, Steven T. Mnuchin, is the Secretary of the Treasury of the United States.

Mr. Mnuchin was, and continues to be, responsible for oversight of OFAC in his official capacity.

       24.     Defendant, Andrea M. Gacki is the Director of OFAC. In this role, Ms. Gacki was,

and continues to be, responsible for the OFAC Designation of Senator Bautista, his Family and the

Businesses.
       25.     The Department of State is responsible for administering the private and public

designations of persons ineligible to enter the United States pursuant to §7031(c) of the FY 2018

Department of State, Foreign Operations, and Related Programs Appropriations Act.

       26.     Defendant, Michael R. Pompeo, is the Secretary of State. Mr. Pompeo was, and

continues to be, responsible for oversight of the State Department, including,

       27.     Defendant, Carl Risch, who is the Assistant Secretary of State (Consular Affairs) at

the Department of State, responsible for the issuance of travel documents and visas.

                                       Factual Allegations
       28.     Plaintiff repeats and realleges the facts stated above.

       29.     It is plaintiff’s best information and belief that he did not knowingly or willfully

commit, or aid or abet the commission of, any acts that violated any laws, rules or regulations so as

to merit the action taken by defendants to publish the 7031 or OFAC Designations.

       30.     Plaintiff’s and his Family’s efforts to ascertain the substantive facts concerning the

reason for his 7031 and OFAC Designations and his Family’s 7031 Designation have been futile.

       31.     The 7031 and OFAC Designations have caused Plaintiff and his Family irreparable

harm resulting in damages.

       32.     Senator Bautista’s considerable charitable efforts have also been adversely affected


                                                -8-
          Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 9 of 19




by his 7031 and OFAC Designations. He is responsible for the founding, management, development

and promotion of FUNDI, a charitable organization that assists impoverished Dominican Republic

citizens with health issues, housing, education, scholarships and medical assistance. FUNDI also

provides sports programs to those otherwise unable to participate in organized sports. The

organization was established in 1999 and continues to date.

               a.      FUNDI succeeds because of Senator Bautista and his contacts both in the

United States and in other countries. Prior to the Designations, FUNDI entered into many

international exchange and cooperative programs, funding for which often came in whole or in part
from donors in the United States. In order to accomplish his charitable works plaintiff has made

numerous trips to the United States.

               b.      His most recent successful cooperative program was an exchange and

assistance program with Jackson Memorial Hospital in Miami, Florida.

               c.      Also, a cooperative program was entered into with the National Conservatory

of Music of Puerto Rico, enabling it to accept Dominican students on a merit basis regardless of

income.

       33.     Thus, the Designations have not only impacted Senator Bautista and his family but

has had adverse consequences on the many thousands of impoverished people served by FUNDI’s

charitable works. Limiting the potential growth and continued success of FUNDI due to a

termination of Senator Bautista’s ability to promote the organization in this country is a tragic

consequence of the Designations.


               Plaintiffs’ Response to the Revocation/Denial of Renewal of
               Plaintiffs’ Visas and/or the 7031 and OFAC Designations

       34.     In response to the revocation/denial of renewal of plaintiffs’ visas and/or the 7031 and

OFAC Designations, plaintiffs took action in an attempt to learn the reason and provide an informed

response, which action included:


                                                -9-
         Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 10 of 19




                               With Respect to the 7031 Designation

               a.       Plaintiff retained private investigator Edward Kacerosky (ret., S.A./HSI). to

investigate plaintiff’s personal, political and professional background which revealed the activities

of various bad actors with potential motives to defame and cause plaintiff injury. The investigation

included:

                        i.      Interviews of dozens of witnesses in the Dominican Republic and

Haiti;

                        ii.     Photographing business sites, construction areas and buildings;
                        iii.    Retrieval and review of hundreds of documents, including judicial files

and banking and business documents;

                        iv.     Submission of FOIA requests; and

                        v.      Administration of a polygraph test.

                               With Respect to the OFAC Designation

               b.       Investigator Kacerosky supplemented his initial investigation. A Petition for

administrative de-listing which included thousands of pages of exhibits gathered and reviewed by

Investigator Kacerosky was then submitted on August 16, 2018. The Petition sought a substantive

review of the OFAC Designation pursuant to 31 CFR §501.807(a).

                        i.      Months after submitting the Petition with no response, plaintiff was

advised that the Petition was never received.

                        ii.     Thereafter, plaintiff was advised that the Petition was received but

could not be located.

                        iii.    On January 8, 2019, five months after submission, an unknown

representative from OFAC sent a communication to plaintiff’s counsel requesting an index of the

documents despite the fact that the Petition as submitted contained an extensive index.

                        iv.     No substantive response to the Petition has been received as required


                                                -10-
         Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 11 of 19




by §501.807(d).

       35.     On October 10, 2019, a written request for a copy of the administrative record of

plaintiff’s listing as a Specially Designated National, Global Magnitsky was transmitted. Receipt

of the request was acknowledged on the same date, via email. To date, eleven months later, no

further communication has been received, nor have the documents requested been provided.

       36.     No fewer than seven communications have been directed to OFAC with regard to the

OFAC Designation, in addition to the request for the administrative record, and only form responses

have been received in response.
       37.     Offers have been extended to OFAC, pursuant to 31 C.F.R. §501.807(c), to provide

a demonstrably respected and reliable witness to meet with an OFAC investigator concerning any

issues that OFAC has with regard to Senator Bautista’s affairs that may impact a consideration of

de-listing him. No response has been received.

                                           Causes of Action
                                                 Count I

               Defendants’ 7031 Designation of Senator Bautista and His Family
               Was in Violation of the Administrative Procedure Act

       38.     Plaintiffs repeat and reallege the facts set forth above.

       39.     Defendants’ 7031 Designation of Senator Bautista was:

               a.         arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law;

               b.         contrary to constitutional right, power, privilege, or immunity;

               c.         in excess of statutory jurisdiction, authority, or limitations, or short of

statutory right; and/or

               d.         without observance of procedure required by law.

       40.     Defendants’ 7031 Designation of Senator Bautista’s Family was:

               a.         arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

                                                 -11-
         Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 12 of 19




with law;

                b.        contrary to constitutional right, power, privilege, or immunity;

                c.        in excess of statutory jurisdiction, authority, or limitations, or short of

statutory right; and/or

                d.        without observance of procedure required by law.

        41.     Defendants’ 7031 Designation constitutes a violation of the Administrative Procedure

Act, 5 U.S.C. §701, et seq.

        42.     Defendants’ 7031 Designation should be held unlawful and set aside pursuant to 5
U.S.C. §706(2)(A)-(F).

                                                Count II

                Defendants’ Failure to Provide Sufficient Notice of the 7031
                Designation of Senator Bautista and His Family Is a Violation of
                Their Fifth Amendment Rights to Due Process

        43.     Plaintiffs repeat and reallege the facts set forth above.

        44.     Senator Bautista has a right to review a report prepared pursuant to 7031(c)(4)-(6) of

the FY 2017 Department of State, Foreign Operations, and Related Programs Appropriations Act

that, in relevant part, describes the information related to the corruption that rendered him ineligible

for entry into the United States.

        45.     Defendants have failed to comply with Section 7031(c)(4-6) depriving plaintiff of the

information to which he is entitled.

        46.     Defendants have failed to provide notice sufficient to meet the standards of due

process requiring defendants to apprise plaintiffs of the reasons for their 7031 Designation so as to

provide them with an opportunity to investigate the allegations and meaningfully respond.

        47.     Defendants have failed to provide sufficient notice for their 7031 Designation in

violation of plaintiffs’ rights under the Fifth Amendment to the Constitution of the United States.

        48.     Defendants have failed to perform their official duties by unlawfully delaying agency


                                                 -12-
           Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 13 of 19




action.

          49.    As a result, plaintiff and his Family have been left in legal limbo, wrongfully deprived

of a legal remedy.

          50.    Plaintiffs are entitled to the issuance of a writ of mandamus directed to the State

Department compelling it to comply with Section 7031(c)(4-6) within an appropriate period of time

as determined by this court.

          51.    Alternatively, plaintiffs are entitled to receipt of a report providing them with the

information required pursuant to Section (c)(4).
                                                Count III

                 Defendants’ Failure to Publicly Identify the Methods, Procedures and
                 Rules Whereby Senator Bautista and His Family May Request
                 Reconsideration of Their 7031 Designation Violates the
                 Administrative Procedure Act

          52.    Plaintiffs repeat and reallege the facts set forth above.

          53.    Pursuant to the APA, courts are required to compel agency action unlawfully withheld

or unreasonably delayed. 5 U.S.C. §706(1).

          54.    The APA requires agencies to publicly identify “the established places at which, the

employees from whom, and the methods whereby, the public may obtain information, make

submittals or requests, or obtain decisions.” 5 U.S.C. § 552(a)(1)(A).

          55.    The APA requires agencies to publicly identify “statements of the general course and

method by which its functions are channeled and determined . . .” 5 U.S.C. § 552(a)(1)(B). This

includes, inter alia, identifying the nature and requirements of available procedures. Id.

          56.    The APA requires agencies to publicly identify “rules of procedure.” 5 U.S.C.

§552(a)(1)(C).

          57.    Defendants have failed to publicly identify the places at which, the employees from

whom, and the methods by which plaintiffs can challenge their public designation under Section

7031. Thus, defendants have unlawfully withheld that information and have acted not in accordance

                                                 -13-
         Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 14 of 19




with law or without observance of procedure required by law, in violation of the APA.

       58.     By failing to identify the procedures available for plaintiffs to challenge their

designation under Section 7031, defendants have unlawfully withheld those rules and procedures and

have acted not in accordance with law or without observance of procedure required by law in

violation of the APA.

                                                Count IV

               Defendants’ Unreasonable Delays in Violation of Section 7031
               Warrant a Declaratory Judgment
       59.     Plaintiff repeats and realleges the facts set forth above.

       60.     Defendants have failed to issue a report as required pursuant to Section 7031(c)(4-6).

       61.     The court should declare failure to issue the report unreasonable and unlawful.

                                                Count V

               Defendants’ OFAC Designation of Senator Bautista and the
               Businesses Pursuant to Executive Order 13818 Was an Arbitrary and
               Capricious Agency Action Proscribed by the Administrative
               Procedure Act

       62.     Plaintiff repeats and realleges the facts set forth above.

       63.     Defendants’ OFAC Designation of Senator Bautista and the Businesses was:

               a.         arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law;

               b.         contrary to constitutional right, power, privilege, or immunity;

               c.         in excess of statutory jurisdiction, authority, or limitations, or short of

statutory right; and/or

               d.         without observance of procedure required by law.

       64.     Defendants’ OFAC Designation constitutes a violation of the Administrative

Procedure Act, 5 U.S.C. §701, et seq.

       65.     Defendants’ OFAC Designation should be held unlawful and set aside pursuant to


                                                 -14-
         Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 15 of 19




5 U.S.C. §706(2)(A)-(F).

                                             Count VI

               Defendants’ Failure to Provide Sufficient Notice of the OFAC
               Designation of Senator Bautista and the Businesses Pursuant to
               Executive Order 13818 Was a Violation of His Fifth Amendment
               Right to Due Process

       66.     Plaintiff repeats and realleges the facts set forth above.

       67.     Plaintiff has a right to notice of his OFAC Designation. Notice sufficient to meet the

standards of due process requires defendants to apprise plaintiff of the reasons for his Designation
so as to provide him with an opportunity to investigate the allegations and meaningfully respond.

       68.     Defendants have failed to provide sufficient notice for their OFAC Designation in

violation of plaintiff’s rights under the Fifth Amendment to the Constitution of the United States.

       69.     The OFAC Designation should be set aside.

                                             Count VII

               Defendants’ Failure to Provide Sufficient Notice of the OFAC
               Designation of Senator Bautista and the Businesses Pursuant to
               Executive Order 13818 Was a Violation of the Administrative
               Procedure Act

       70.     Plaintiff repeats and realleges the facts set forth above.

       71.     Defendants’ failure to provide sufficient notice for their OFAC Designation of

plaintiff was arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law.

       72.     Defendants’ failure to provide sufficient notice constitutes a violation of the

Administrative Procedure Act, 5 U.S.C. §701, et seq.

       73.     Defendants’ OFAC Designation should be set aside pursuant to 5 U.S.C. §706.

                                            Count VIII

               Defendants’ Unreasonable Delays in Violation of the Administrative
               Procedure Act Warrant a Declaratory Judgment

       74.     Plaintiff repeats and realleges the facts set forth above.

       75.     Defendants’ failure to render a decision on plaintiff’s petition for delisting over a

                                               -15-
           Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 16 of 19




period of more than two years constitutes “agency action” for purposes of the Administrative

Procedure Act.

          76.    As a person subject to OFAC Designation plaintiff had a right under 31 C.F.R.

501.807 to seek administrative review of his designation and removal from the list and to receive

a written decision from OFAC.

          77.    Under the Administrative Procedure Act, 5 U.S.C. 706(1), plaintiff has a right to

judicial review of OFAC’s actions, including the right to ask the court to “compel agency action

unlawfully withheld or unreasonably delayed.”
          78.    OFAC has violated the Administrative Procedure Act by unreasonably delaying its

decision on plaintiff’s petition for delisting. The court should declare the 26 month delay to be

unreasonable and unlawful.

                                                Count IX

                 Defendants’ Unreasonable Delays in Violation of the Administrative
                 Procedure Act Warrant Issuance of a Writ of Mandamus

          79.    Plaintiff repeats and realleges the facts set forth above.

          80.    Defendants have failed to perform their official duties by unlawfully delaying agency

action.

          81.    As a result, plaintiff and his Family have been left in legal limbo, wrongfully deprived

ofa legal remedy.

          82.    Plaintiffs are entitled to the issuance of a writ of mandamus directed to OFAC

compelling it to decide plaintiff’s petition for delisting within an appropriate period of time as

determined by this court.

                                                Count X

                 The Designations Constituted the Wrongful Taking of Property
                 Without Just Compensation

          83.    Plaintiffs repeat and reallege the facts set forth above.


                                                 -16-
          Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 17 of 19




       84.     The Fifth Amendment of the United States Constitution prohibits the taking of private

property for public use without just compensation.

       85.     The 7031 and/or the OFAC Designation completely deprive(s) plaintiffs of

economically beneficial use of their name, reputation, property and assets without just compensation.

       86.     Defendants’ failure to revoke the respective Designations constitute a constructive

denial of plaintiffs' requests for removal.

       87.     The final agency action taken by defendants on or about June 12, 2018 has violated

and continues to violate plaintiffs’ rights afforded to them by the Fifth Amendment takings clause.

                                          Relief Requested
       Wherefore, pursuant to the claims set forth above, plaintiffs request that this court:

                               With Respect to the 7031 Designation

       1.      Issue an order vacating the 7031 Designation of Senator Bautista and His Family;

       2.      Order defendants to identify the established places at which, the employees from

whom, and the methods whereby, plaintiffs may obtain information, make submittals or requests,

or obtain decisions;

       3.      Order the restoration to Senator Bautista and His Family valid visas or the rehearing

or immediate resumption of proceedings to restore visa/passports to Senator Bautista and His

Family;

       4.      Issue a writ of mandamus ordering the State Department to revoke the 7031

Designation of plaintiffs;

       5.      Issue a writ of mandamus ordering State Department to disclose or provide sufficient

alternative means by which plaintiffs can obtain constitutionally adequate notice of the factual bases

and grounds for the 7031 Designation;

       6.      Order defendants to rescind the 7031 Designation;

       7.      Declare Senator Bautista’s 7031 Designation to be unlawful;


                                               -17-
         Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 18 of 19




       8.      Order defendants to disclose or provide sufficient alternative means by which

plaintiffs can obtain constitutionally adequate notice of the factual bases and grounds for their

7031Designation;

       9.      Order defendants to retract and correct any public statements attributing to plaintiffs

conduct that warrants the 7031 Designation; and/or

       10.     Enjoin defendants from publicly disseminating any statements of alleged unlawful

conduct or other conduct that would warrant a 7031 Designation without lawful reason.

                             With Respect to the OFAC Designation
       11.     Issue an order vacating Senator Bautista’s OFAC Designation;

       12.     Issue an order vacating the inclusion of the Businesses in the OFAC Designation;

       13.     Issue a writ of mandamus ordering OFAC to remove plaintiff and the Businesses from

the Global Magnitsky List;

       14.     Issue a writ of mandamus ordering OFAC to disclose or provide sufficient alternative

means by which Senator Bautista can obtain constitutionally adequate notice of the factual bases and

grounds for his OFAC Designation;

       15.     Order defendants to rescind Senator Bautista’s and the Businesses OFAC

Designation;

       16.     Declare Senator Bautista’s and the Businesses OFAC Designation to be unlawful;

       17.     Order defendants to disclose or provide sufficient alternative means by which Senator

Bautista can obtain constitutionally adequate notice of the factual bases and grounds for his OFAC

Designation;

       18.     Order defendants to retract and correct any public statements attributing to plaintiff

conduct that warrants inclusion on the Global Magnitsky List; and/or

       19.     Enjoin defendants from publicly disseminating any statements of alleged unlawful

conduct or other conduct that would warrant a special designation without lawful reason.


                                               -18-
         Case 1:20-cv-02782-CJN Document 1 Filed 09/30/20 Page 19 of 19




                                          Additional Relief

       20.      Award plaintiffs, jointly and severally, damages incurred since being placed subjected

to the 7031 and/or the OFAC Designations arbitrarily and the subsequent failure to revoke the

Designations.

       21.      Award plaintiffs, jointly and severally, damages incurred by reason of defendants’

failure to provide required notice of the bases for the 7031 and/or OFAC Designations or to respond

to requests for disclosure of information concerning the bases of the 7031 and/or OFAC

Designations.
       22.      Award costs and attorneys’ fees to plaintiffs, jointly and severally, under the Equal

Access to Justice Act, 28 U.S.C. §2412, et seq., and any other applicable provision of law; and

       23.      Award any other and further relief that to this court appears proper and just.

                                               Respectfully submitted,



                                               S/Linda George
                                               _____________________________________
                                               LINDA GEORGE
                                               Attorney for Plaintiffs

                                               577 Summit Avenue
                                               Hackensack, New Jersey 07602
                                               (201) 487-5225
                                               USDC DC Bar No: NY0080

Dated: September 29, 2020




                                                -19-
